ORDER
Per Curiam
Upon consideration of appellant’s letter to the court filed October 7, 2016, which has been docketed as a motion for injunc-tive relief, and the opposition thereto; the motion for summary affirmance, the opposition thereto, the reply, and the supplement to the opposition; and the motion for intervention by the United States Attorney General, it is
ORDERED that the motion for injunc-tive relief be denied. The prison officials are not parties to this case, and, in any event, appellant does not specify the nature of the relief he seeks. It is
FURTHER ORDERED that the motion for intervention be denied. Appellant has not demonstrated the requested relief is warranted. It is
FURTHER ORDERED that the motion for summary affirmance be granted. The merits of the parties’ positions are so clear as to warrant summary action. See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The district court properly determined that appellees are entitled to judicial immunity from appellant’s claim for damages. See Mireles v. Waco, 502 U.S. 9, 12-13, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Stump v. Sparkman, 435 U.S. 349, 356, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978): Any claims for injunctive or declaratory relief were properly dismissed as well. See 28 U.S.C. § 1915A(b). Moreover, to the extent appellant sought review of orders issued by appellees, the district court correctly determined it lacked jurisdiction to grant the requested relief. See 28 U.S.C. § 1291 (jurisdiction over appeals from final decisions of district courts lies in the courts of appeals).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The *7Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.